HATCH, J.
(dissenting). The evidence in support of appellant’s contention as to the contract for services for a sale of the water lots and the contract for the mortgage satisfactorily establishes to my mind that they were both parts of a single scheme, executed for the purpose of inducing service in procuring the passage by the Legislature of a bill authorizing the city of New York to acquire title to the water rights. The oral and documentary evidence in the case establishes with a considerable degree of satisfaction that the contract contemplated improper service in connection with the passage of the bill by the Legislature, and that, within the rule announced in Mills v. Mills, 40 N. Y. 543, 100 Am. Dec. 535, and Chesebrough v. Conover, 140 N. Y. 382, 35 N. E. 633, such contract was a contract for “lobby service,” and, as such, is void as being against public policy. The steps taken in performance of the contract, evidenced by documentary proof, when coupled with the declarations of the plaintiff respecting the purpose for which he proposed to use the money, sufficiently characterizes the contract, and brings it within the ban of the law.
I think, therefore, the judgment should be reversed, and a new trial granted, with costs to the appellant to abide the event.
McLAUGHLIN, J., concurs.